Case 2:20-mc-00076-MWF-MRW Document 13-2 Filed 09/02/20 Page 1 of 4 Page ID #:294




            EXHIBIT M
Case 2:20-mc-00076-MWF-MRW Document 13-2 Filed 09/02/20 Page 2 of 4 Page ID #:295
                                                                                                                                 Search Twitter


  Explore                                                                                                                  New to Twitter?
                                    HoneyHouse PR                                                                          Sign up now to get your own pers
  Settings                          19.2K Tweets
                                                                                                                                                   Sign up




                                                                                                                           You might like

                                                                                                               Follow                Jonny Loquasto
                                                                                                                                     @JQuasto
                           HoneyHouse PR
                           @HoneyHousePR                                                                                             porn-star.com
                           Boutique public relations, marketing and communications company. Build brand                              @randyfranklin
                           awareness. Over 25 yrs of entertainment industry experience.
                           PR@HoneyHouseXXX.com                                                                                      Green fairy Justine
                               Los Angeles / Las Vegas        Joined September 2018                                                  @justinejoli

                           1,885 Following     1,727 Followers
                                                                                                                           Show more

                                Tweets                  Tweets & replies                Media                  Likes

                                                                                                                           What’s happening
                                    Pinned Tweet
                                    HoneyHouse PR @HoneyHousePR · Aug 15                                                   MLB · 2 hours ago
                                    How the pandemic could forever change the way porn gets made                           The Padres make a mega-d
                                                                                                                           acquire ace pitcher Mike
                                    Feat: @TheOGKennedy                                                                    Clevinger
                                    @XxxJoslyn @mikestabile                                                                Trending with: Padres

                                    via @mashable
                                                                                                                           K-pop · Trending
                                                                                                                           WHAT YOONGI WANTS YO
                                       The following media includes potentially sensitive content.
                                                                                                                 View      32.5K Tweets
                                       Change settings

                                         3                     8                      15                                   Trending in United States
                                                                                                                           "Harry"

                                    HoneyHouse PR @HoneyHousePR · 40m                                                      793K Tweets

                                    Paradise Lagoon | Trailers From Hell
                                                                                                                           US election · 3 hours ago

                                       The following media includes potentially sensitive content.                         A 2011 video of Harry Bela
                                                                                                                 View      apparently falling asleep w
                                       Change settings
                                                                                                                           doctored to falsely depict J
                                                                                                                           Biden
                                                                                                                           Trending with: Harry Belafonte an
                                                                                                                           Scavino
                                    HoneyHouse PR Retweeted
                                    Breaking911 @Breaking911 · 1h
                                                                                                                           K-pop · Trending
                                    BIDEN: “COVID has taken this year, just since the outbreak, has taken more
                                                                                                                           Bangtan
                                    than 100 years... Look. Here's... The lives... It’s just... I mean, think about it.
                                    More lives this year than any other year, for the past hundred years."                 664K Tweets


                                                                                                                           Show more


                                                                                                                           Terms Privacy policy Cookies A
                                                                                                                           © 2020 Twitter, Inc.




             Don’t miss what’s778happening 2.3K                                       3.9K
                                                                                                                                              Log in      S
             People on Twitter are the first to know.
                                    HoneyHouse PR Retweeted                                                               Exhibit M
Case 2:20-mc-00076-MWF-MRW Document 13-2 Filed 09/02/20 Page 3 of 4 Page ID #:296




                                                                                    Exhibit M
Case 2:20-mc-00076-MWF-MRW Document 13-2 Filed 09/02/20 Page 4 of 4 Page ID #:297




                                                                                    Exhibit M
